Citation Nr: 0608102	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-34 840	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to December 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Philadelphia RO that continued a 
20 percent rating for post-operative residuals of a left knee 
injury.  In January 2006, the veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.  

January 2006 correspondence from the veteran raises the 
issues of service connection for right knee and left elbow 
injuries as secondary to his service-connected left knee.  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination of record assessing the 
severity of the veteran's service-connected left knee 
disability was conducted in January 2004.  On the basis of 
that examination and x-ray results, the RO determined that a 
rating in excess of 20 percent was not warranted.  At the 
January 2006 hearing, the veteran testified that his left 
knee disability has increased in severity since the January 
2004 VA examination.  He reported that his knee has been more 
painful and unstable.  He testified that as a result of his 
knee's instability, he has fallen several times, causing 
injuries to other parts of his body.  He also reported that 
he has limited flexion in the knee.  He noted that private 
treatment records would support his allegation of increased 
instability in his knee and that his orthopedic specialist 
has told him that he might need a total knee replacement.  In 
a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Given 
that the veteran's left knee condition appears to have 
worsened since the January 2004 examination, a new 
examination is needed to determine its current severity.  
Recent private treatment records may also contain information 
pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his left 
knee disability since the January 2004 VA 
examination and to provide any releases 
necessary for records of such treatment or 
evaluation to be obtained.  The RO should 
obtain complete records (those not already 
associated with the claims file) of the 
treatment and evaluations from all sources 
identified.

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist (other than Dr. 
Patil) to determine the current severity 
of his left knee disability.  The claims 
file must be available to the examiner for 
review in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
left knee with notation of any additional 
limitation of motion due to pain.  The 
examiner must note whether there is 
instability or subluxation and, if so, the 
degree of such impairment.  All functional 
limitations resulting from the left knee 
disability should be identified.  The 
examiner must explain the rationale for 
all opinions given. 

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


